—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered June 3, 1998, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). While portions of the court’s comments were most injudicious, the record does not support defendant’s contention that the court failed to exercise its discretion in making its Sandoval ruling. The court specifically stated, inter alia, that it found that the bearing on defendant’s credibility of the underlying facts of his prior youthful offender adjudication, involving a robbery during which one of the participants fired a gun, outweighed their prejudicial effect. Concur — Sullivan, P. J., Williams, Andrias, Rubin and Friedman, JJ.